FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 12-10220
            Plaintiff-Appellee,
                                                  D.C. No.
                   v.                        4:11-cr-02432-CKJ-
                                                   GEE-1
 MARGARITO FLORES-
 CORDERO,                                   ORDER AMENDING
         Defendant-Appellant.                   OPINION


                        Filed October 4, 2013

  Before: Mary M. Schroeder and Consuelo M. Callahan,
 Circuit Judges, and Sarah S. Vance, Chief District Judge.*


                              ORDER

   The Opinion filed July 25, 2013, appearing at 723 F.3d
1085, is amended as follows:

         1. At slip op. 4, in the first sentence of the
         second full paragraph; 723 F.3d at 1086, line
         2 of the third full paragraph, insert “or risk”
         between the words “application” and “of.”


  *
    The Honorable Sarah S. Vance, Chief United States District Judge for
the Eastern District of Louisiana, sitting by designation.
2          UNITED STATES V. FLORES-CORDERO

       2. At slip op. 8, in the first sentence of the
       second full paragraph; 723 F.3d at 1088, line
       4 of the second full paragraph, delete the word
       “serious.”

    With these amendments, the panel has voted to deny the
petition for panel rehearing.

    The petition for panel rehearing is DENIED.